             Case 2:20-cr-00017-JAM Document 18 Filed 06/19/20 Page 1 of 1




    Memorandum
    United States Attorney’s Office
    Eastern District of California



          2:20-CR-0017-JAM
 Subject: U.S. v. Jeff Carpoff                           Date:    June 19, 2020

                                                               Andre M. Espinosa
                                                               U.S. Attorney’s Office
           The Honorable John A. Mendez,                       Eastern District of California
 To:                                                     From:
           Courtroom Deputy Harry Vine                         501 I Street, Ste 10-100
                                                               Sacramento, California 95814
                                                               Telephone: (916) 554-2700

       The parties jointly request that the Court vacate the sentencing in this matter for defendant Jeff
Carpoff, currently scheduled for June 23, 2020, at 9:15a.m., and set a hearing for Status for Judgment
and Sentencing on November 10, 2020, at 9:15a.m.

        The defendant’s counsel has been contacted informally and will have additional notice through
this request and any further notice the Court files.

       Defendant Jeff Carpoff is currently not in custody.
